


Exhibit 10(at)

THIRD AMENDMENT
TO THE
AON STOCK OPTION PLAN
AS AMENDED AND RESTATED THROUGH 1997

        This Third Amendment ("Amendment") to the Aon Stock Option Plan, as
amended and restated through 1997, is adopted by Aon Corporation, a Delaware
corporation (the "Company"), to be effective as set forth in Section 3 below.

RECITALS

        WHEREAS, prior to the adoption of the Aon Stock Incentive Plan in 2001
(the "Current Stock Incentive Plan"), the Aon Stock Option Plan, as amended and
restated through 1997 and as amended from time to time thereafter (the "1997
Option Plan") was the shareholder-approved stock incentive plan utilized by the
Company to grant stock options to employees and other eligible recipients;

        WHEREAS, although the 1997 Option Plan was superseded by the Current
Stock Incentive Plan for grants made in or after 2001, the Company's board of
directors (the "Board") has recently become aware that earlier awards made under
the 1997 Option Plan remain outstanding;

        WHEREAS, the Board amended the Current Stock Incentive Plan on
September 15, 2006 to provide for the Organization and Compensation Committee of
the Board (the "Committee") to make a mandatory equitable adjustment in the
number of shares of stock, the forms of awards authorized to be granted under
the plan, and any other appropriate equitable adjustment to any outstanding
awards under the plan in the event of a dilutive change to the capital structure
of the Company as a result of any stock dividend, stock split, recapitalization,
issuance of a new class of common stock, merger, consolidation, spin-off or
other similar corporate change, or any distribution to stockholders of stock
other than regular cash dividends;

        WHEREAS, it was the Board's intention that such amendment apply equally
to awards granted under the 1997 Option Plan;

        WHEREAS, for the avoidance of doubt the Board confirms its intention by
adopting this Amendment to the 1997 Option Plan to incorporate the modification
set forth below, in accordance with the Board's authority as set forth in
Section 12 of the 1997 Option Plan.

        NOW, THEREFORE, the 1997 Option Plan is hereby amended as follows:

1.Amendment.    Section 8 is deleted in its entirety and the following shall be
substituted in its place:

"8.    Capital Structure Change and Adjustments to Grants.    In the event there
is a change in the capital structure of the Corporation as a result of any stock
dividend or split, recapitalization, issuance of a new class of common stock,
merger, consolidation, spin-off or other similar corporate change, or any
distribution to stockholders of Common Stock other than regular cash dividends,
the Committee shall make appropriate adjustments

--------------------------------------------------------------------------------



in the manner and form determined in the Committee's sole discretion (including
exercise price) to any outstanding Grants."

2.Ratification.    In all respects, other than as specifically set forth in
Section 1 above, the 1997 Option Plan shall remain unaffected by this Amendment
and shall continue in full force and effect, subject to the terms and conditions
thereof. In the event of any conflict, inconsistency or incongruity between the
1997 Option Plan and the provisions of this Amendment, the provisions of this
Amendment shall in all respects govern and control.

3.Effective Date.    This Amendment is adopted on January 19, 2007 to be
effective as of September 15, 2006 ("Effective Date").

--------------------------------------------------------------------------------




